COWART, Judge.
Petitioner, plaintiff in a suit for dissolution of a partnership, petitions this court for a writ of common law certiorari to review the trial court’s non-final order denying his motion for appointment of a receiver.
The appointment of a receiver is an ancillary remedy, is not a matter of right and rests in the sound judicial discretion of the equity judge. A trial judge who has jurisdiction over the parties and the subject matter can consider the matter and, correctly or erroneously, grant or deny the appointment of a receiver without permitting irreparable injury and without departing from procedural due process and thus without departing from the essential requirements of law. In such case, as here, review by certiorari should be denied. See The Hawaiian Inn of Daytona Beach, Inc. v. Snead Const. Corp., 393 So.2d 1201 (Fla. 5th DCA 1981). The petition for certiorari is
DENIED.
DAUKSCH, C. J„ and SHARP, J., concur.